Exhibit 13.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER REQUIRED BY 18 U.S.C. SECTION 1350 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Dragon Jade International Limited (the “Company”) on Form 20-F for the fiscal year ended March 31, 2016 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Lai Yat Man, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. July 25, 2016 /s/ Lai Yat Man Name: Lai Yat Man Title: Chief Executive Officer
